Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 1 of 17 Page ID #:1



     Todd M. Friedman (216752)
 1   Meghan E. George (274525)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard Street, Suite 780
 3   Phone: 877-206-4741
     Fax: 866-633-0228
 4   tfriedman@toddflaw.com
     mgeorge@toddflaw.com
 5
     Attorneys for Plaintiff
 6
     Attorneys for Plaintiff, Narguess Noohi, and all others similarly situated
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10
     NARGUESS NOOHI, individually, and on             Case No.
11   behalf of other members of the general
     public similarly situated,
12                                                    CLASS ACTION COMPLAINT
                    Plaintiff,
13                                                    (1) Violation of Unfair Competition Law
            vs.                                           (Cal. Business & Professions Code
14                                                        §§ 17500 et seq.) and
     JOHNSON & JOHNSON CONSUMER,                      (2) Violation of Unfair Competition Law
15   INC.,                                                (Cal. Business & Professions Code
     DOES 1-100, INCLUSIVE.                               §§ 17200 et seq.)
16                                                    (3) Common Law Fraud
                    Defendant.
17                                                    (4) Unjust Enrichment

18
                                                      Jury Trial Demanded
19

20

21

22

23

24

25

26

27

28


                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 2 of 17 Page ID #:2




 1           Plaintiff NARGUESS NOOHI (“Plaintiff”), individually and on behalf of all other

 2   members of the public similarly situated, allege as follows:

 3
                                      PRELIMINARY STATEMENTS
 4
             1.      This is an action for damages, injunctive relief, and any other available legal or
 5

 6   equitable remedies, for violations of Unfair Competition Law (Cal. Business & Professions Code

 7   §§ 17500 et seq., Unfair Competition Law (Cal. Business & Professions Code §§ 17200 et seq.,
 8   common law fraud, and unjust enrichment, resulting from the illegal actions of Defendant, in
 9
     intentionally labeling its skin care products with false and misleading claims that they contain no
10
     oil and are “oil free”, when in fact, Defendant’s Neutrogena brand products contain Ethylhexl
11
     Palmitate, and Soybean Sterols, both oil based products that are derivatives of palm oil and
12

13   soybean oil. Plaintiff alleges as follows upon personal knowledge as to herself and her own acts

14   and experiences, and, as to all other matters, upon information and belief, including investigation

15   conducted by her attorneys.
16                                     JURISDICTION AND VENUE
17
             2.      This Court has jurisdiction pursuant to 28 U.S.C. §1332(d), because the matter in
18
     controversy exceeds the sum or value of $5,000,000 exclusive of interest or costs and is a class
19
     action in which the members of the class are citizens of a State different from the Defendant.
20

21           3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

22   substantial part of the events giving rise to this claim occurred in this District, and Defendant does

23   business, inter alia, in the Central District of California.
24

25

26

27

28                                              CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 3 of 17 Page ID #:3



                                                 PARTIES
 1

 2          4.      Plaintiff is an individual who was at all relevant times residing in Woodland Hills,

 3   CA.

 4          5.      On information and belief, Defendant is a Delaware corporation whose principal
 5
     place of business is located in New Brunswick, New Jersey.
 6
            6.      At all times relevant hereto, Defendant was engaged in the manufacturing,
 7
     marketing, and sale of skincare products under the Neutrogena brand..
 8
                                 FACTS COMMON TO ALL COUNTS
 9

10          7.      Defendant manufactures, advertises, markets, sells, and distributes skin-care

11   products throughout California and the United States under brand name “Neutrogena”.
12          8.      During the Class Period the following list of products (the “Products”) were
13
     advertised as containing no oil products, when they in fact contained several oil products:
14
                    a.      Neutrogena® Oil-Free Face Moisturizer for Sensitive Skin, Fragrance-Free,
15
                            Non-Comedogenic;
16

17          9.      During the Class Period Plaintiff purchased the Products.

18          10.     Plaintiff’s most recent purchase was on March 23, 2020.

19          11.     All of the Products, marked as being “oil free”, contain Ethylhexl Palmitate, and
20   Soybean Sterols, both oil products that are derivatives of palm oil and soybean oil; yet Defendants
21
     intentionally advertise and label the Products as containing no oil despite containing oil-based
22
     products.
23
            12.     Persons, like Plaintiff herein, have an interest in purchasing products that do not
24

25   contain false and misleading claims with regards to the inclusion of oil in their skincare products

26   that are clearly marketed as “oil free” products.

27

28                                            CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 4 of 17 Page ID #:4



               13.   By making false and misleading claims about the ingredients contained in their
 1

 2   products Defendant impaired Plaintiff’s ability to choose the type and quality of products he chose

 3   to buy.

 4             14.   Therefore, Plaintiff has been deprived of her legally-protected interest to obtain true
 5
     and accurate information about his consumer products as required by California and Federal law.
 6
               15.   As a result Plaintiff has been misled into purchasing products she would not have
 7
     otherwise purchased.
 8
               16.   Plaintiff purchased Defendant’s products because Defendant’s packaging claims
 9

10   that their products do not contain oil and are “oil free.”.

11             17.   Plaintiff would not have been able to understand that the Products contained oil
12   without an advanced understanding of the organic compounds comprising the ingredients within
13
     the products, and without performing a scientific analysis on the Products.
14
               18.   Furthermore, due to Defendant’s intentional, deceitful practice of falsely labeling
15
     the Products as being “oil free”, Plaintiff could not have known that the Products contained oils,
16

17   oil based products, and oil compounds.

18             19.   Plaintiff was unaware that the Products contained oil and oil-based products when

19   she purchased them.
20             20.   Plaintiff and the Class were deceived into paying money for products they did not
21
     want because the Products were labeled as containing no oil.
22
               21.   Worse than the lost money, Plaintiff, the Class, and Sub-Class were deprived of
23
     their protected interest to choose the type of skincare products that they use on their skin and put
24

25   onto their bodies.

26

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 5 of 17 Page ID #:5



            22.     Plaintiff, the Class, and Sub-Class members, are not, and should not be, required to
 1

 2   chemically test the products they purchase to know the true contents of those products.

 3          23.     Defendant, and not Plaintiff, the Class, or Sub-Class, knew or should have known

 4   that the Products’ express labeling stating “oil-free” was false, deceptive, and misleading, and that
 5
     Plaintiff, the Class, and Sub-Class members would not be able to tell the Products’ contained oil
 6
     unless Defendant expressly told them, as required by law.
 7
            24.     Defendant employs professional chemists to create the formulas of Defendant’s
 8
     products. Therefore, Defendant through its employees knew or should have known that Ethylhexl
 9

10   Palmitate, and Soybean Sterols, are both oil products that are derivatives of palm oil and soybean

11   oil respectively.
12          25.     Ethylhexyl palmitate, which is simply another name for “palm oil”, is an ingredient
13
     derived from palm oil that functions as an emollient, solvent, pigment wetting agent, and fragrance
14
     fixative in cosmetics and personal care products.
15
            26.     Unbeknownst to consumers, there are over 200 names used to describe “palm oil”
16

17   in the cosmetics industry. In fact, due to the great amount of the population that is allergic to palm

18   oil and its derivatives, in countries such as Australia and New Zealand, “palm oil” is one of the

19   few oils that must be specifically labeled on food products in those countries.
20          27.     Similarly, soybean sterols can only be created by creating a chemical reaction from
21
     soybean oil, and distilling the sterols left behind. It is simply another name for soybean oil.
22
            28.     On information and belief, Defendants through their employees did know that the
23
     label “oil free” was inaccurate, and that the Ethylhexyl palmitate and soybean sterols were simply
24

25   scientific names for oils, but chose to falsely label their products because they did not believe their

26   customers were well educated enough to know the difference.

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 6 of 17 Page ID #:6



            29.     As a result of Defendants’ acts and omissions outlined above, Plaintiff has suffered
 1

 2   concrete and particularized injuries and harm, which include, but are not limited to, the following:

 3                  a.      Lost money;

 4                  b.      Wasting Plaintiff’s time; and
 5
                    c.      Stress, aggravation, frustration, loss of trust, loss of serenity, and loss of
 6
                            confidence in product labeling.
 7
                                          CLASS ALLEGATIONS
 8
            30.      Plaintiff brings this action on behalf of herself and all others similarly situated, as
 9

10   a member of the proposed class (the “Class”), defined as follows:

11                  All persons within the United States who purchased the Products
                    within ten years prior to the filing of this Complaint.
12
            31.     Plaintiff also brings this action on behalf of herself and all others similarly situated,
13

14   as a member of the proposed sub-class (the “Sub-Class”), defined as follows:

15                  All persons within California who purchased the Products within ten
                    years prior to the filing of this Complaint.
16

17          32.     Defendants, their employees and agents are excluded from the Class and Sub-Class.

18   Plaintiff does not know the number of members in the Class and Sub-Class, but believes the

19   members number in the thousands, if not more. Thus, this matter should be certified as a Class
20   Action to assist in the expeditious litigation of the matter.
21
            33.     The Class and Sub-Class are so numerous that the individual joinder of all of their
22
     members is impractical. While the exact number and identities of their members are unknown to
23
     Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is
24

25   informed and believes and thereon alleges that the Class and Sub-Class include thousands, if not

26

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 7 of 17 Page ID #:7



     millions of members. Plaintiff alleges that the class members may be ascertained by the records
 1

 2   maintained by Defendant.

 3          34.     This suit is properly maintainable as a class action pursuant to Fed. R. Civ. P. 23(a)

 4   because the Class and Sub-Class are so numerous that joinder of their members is impractical and
 5
     the disposition of their claims in the Class Action will provide substantial benefits both to the
 6
     parties and the Court.
 7
            35.     There are questions of law and fact common to the Class affecting the parties to be
 8
     represented. The questions of law and fact common to the Class predominate over questions which
 9

10   may affect individual class members and include, but are not necessarily limited to, the following:

11                  a.        Whether    the   Defendant     intentionally,   negligently,   or   recklessly
12                            disseminated false and misleading information by including the statement
13
                              “oil free” on the front of the Products’ packaging;
14
                    b.        Whether the Class and Sub-Class members were informed of the true nature
15
                              of the oil based ingredients in the Products;
16

17                  c.        Whether the Products contain oil;

18                  d.        Whether Defendant’s conduct was unfair and deceptive;

19                  e.        Whether Defendant unjustly enriched itself as a result of the unlawful
20                            conduct alleged above;
21
                    f.        Whether the statement “Oil Free” is misleading or false;
22
                    g.        Whether there should be a tolling of the statute of limitations; and
23
                    h.        Whether the Class and Sub-Class are entitled to restitution, actual damages,
24

25                            punitive damages, and attorney fees and costs.

26

27

28                                              CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 8 of 17 Page ID #:8



             36.    As a resident of the United States and the State of California who purchased the
 1

 2   Products, Plaintiff is asserting claims that are typical of the Class and Sub-Class.

 3           37.    Plaintiff has no interests adverse or antagonistic to the interests of the other

 4   members of the Class and Sub-Class.
 5
             38.    Plaintiff will fairly and adequately protect the interests of the members of the Class
 6
     and Sub-Class. Plaintiff has retained attorneys experienced in the prosecution of class actions.
 7
             39.    A class action is superior to other available methods of fair and efficient
 8
     adjudication of this controversy, since individual litigation of the claims of all Class and Sub-Class
 9

10   members is impracticable. Even if every Class and Sub-Class member could afford individual

11   litigation, the court system could not. It would be unduly burdensome to the courts in which
12   individual litigation of numerous issues would proceed. Individualized litigation would also
13
     present the potential for varying, inconsistent or contradictory judgments and would magnify the
14
     delay and expense to all parties, and to the court system, resulting from multiple trials of the same
15
     complex factual issues. By contrast, the conduct of this action as a class action presents fewer
16

17   management difficulties, conserves the resources of the parties and of the court system and protects

18   the rights of each class member. Class treatment will also permit the adjudication of relatively

19   small claims by many class members who could not otherwise afford to seek legal redress for the
20   wrongs complained of herein.
21
             40.    The prosecution of separate actions by individual members of the Class and Sub-
22
     Class would create a risk of adjudications with respect to them that would, as a practical matter,
23
     be dispositive of the interests of the other class members not parties to such adjudications or that
24

25   would substantially impair or impede the ability of such non-party class members to protect their

26   interests.

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 9 of 17 Page ID #:9



            41.     Plaintiff’s claims and injuries are identical to the claims and injuries of all class and
 1

 2   sub-class members, because all claims and injuries of all class and sub-class members are based

 3   on the same false labeling, same addition oil-based products to “oil free” skincare products, and

 4   same legal theory. All allegations arise from the identical, false, affirmative written statements
 5
     made by Defendants when they claimed the Products were “Oil Free,” when in reality the Products
 6
     contained a number of products that are either oil by another name, oil-based compounds, or
 7
     products distilled directly from oil.
 8
            42.     Defendants have acted or refused to act in respect generally applicable to the Class
 9

10   and Sub-Class thereby making appropriate final and injunctive relief with regard to the members

11   of the Class and Sub-Class as a whole.
12          43.     The size and definition of the Class and Sub-Class can be identified through records
13
     held by retailers carrying and reselling the Products, and by Defendant’s own records.
14
                                      FIRST CAUSE OF ACTION
15                          Violation of the California False Advertising Act
                                (Cal. Bus. & Prof. Code §§ 17500 et seq.)
16
            52.     Plaintiff incorporates by reference each allegation set forth above.
17
            53.     Pursuant to California Business and Professions Code section 17500, et seq., it is
18
     unlawful to engage in advertising “which is untrue or misleading, and which is known, or which
19
     by the exercise of reasonable care should be known, to be untrue or misleading...or...to so make
20
     or disseminate or cause to be so made or disseminated any such statement as part of a plan or
21
     scheme with the intent not to sell that personal property or those services, professional or
22
     otherwise, so advertised at the price stated therein, or as so advertised.”
23
            54.     California Business and Professions Code section 17500, et seq.’s prohibition
24
     against false advertising extends to the use of false or misleading written statements.
25
            55.     Defendant misled consumers by making misrepresentations and untrue statements
26
     about the Class Products, namely, Defendant sold the Products advertised to be “Oil Free” fully
27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 10 of 17 Page ID #:10




 1    knowing the Products contained oil, oil-based compounds, and oil products, and made false

 2    representations to Plaintiff and other putative class members in order to solicit these transactions.

 3           56.     Specifically, Defendant wrote on the packages of these Products that they were

 4    “Oil Free”.

 5           57.     Defendant knew that their representations and omissions were untrue and

 6    misleading, and deliberately made the aforementioned representations and omissions in order to

 7    deceive reasonable consumers like Plaintiff and other Class Members.

 8           58.     As a direct and proximate result of Defendant’s misleading and false advertising,

 9    Plaintiff and the other Class Members have suffered injury in fact and have lost money or

10    property. Plaintiff reasonably relied upon Defendant’s representations regarding the Products,

11    namely that they were “Oil Free”. In reasonable reliance on Defendant’s false advertisements,

12    Plaintiff and other Class Members purchased the Products. In turn Plaintiff and other Class

13    Members ended up with products that turned out to actually be different than advertised, and

14    therefore Plaintiff and other Class Members have suffered injury in fact.

15           59.     Plaintiff alleges that these false and misleading written representations made by

16    Defendant constitute a “scheme with the intent not to sell that personal property or those services,

17    professional or otherwise, so advertised at the price stated therein, or as so advertised.”

18           60.     Defendant advertised to Plaintiff and other putative class members, through

19    written representations and omissions made by Defendant and its employees, that the Class

20    Products were “Oil Free”.

21           61.     Defendant knew that the Class Products did in fact contain oil, oil-based products,

22    and oil compounds.

23           62.     Thus, Defendant knowingly sold Class Products to Plaintiff and other putative

24    class members that contained “oil” contrary to the Products packaging.

25           63.     The misleading and false advertising described herein presents a continuing threat

26    to Plaintiff and the Class Members in that Defendant persists and continues to engage in these

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 11 of 17 Page ID #:11




 1    practices, and will not cease doing so unless and until forced to do so by this Court. Defendant’s

 2    conduct will continue to cause irreparable injury to consumers unless enjoined or restrained.

 3    Plaintiff is entitled to preliminary and permanent injunctive relief ordering Defendant to cease

 4    their false advertising, as well as disgorgement and restitution to Plaintiff and all Class Members

 5    Defendant’s revenues associated with their false advertising, or such portion of those revenues

 6    as the Court may find equitable.
                                    SECOND CAUSE OF ACTION
 7                             Violation of Unfair Business Practices Act
 8                              (Cal. Bus. & Prof. Code §§ 17200 et seq.)
             64.     Plaintiff incorporates by reference each allegation set forth above.
 9
             65.     Actions for relief under the unfair competition law may be based on any business
10
      act or practice that is within the broad definition of the UCL. Such violations of the UCL occur
11
      as a result of unlawful, unfair or fraudulent business acts and practices. A plaintiff is required
12
      to provide evidence of a causal connection between a defendant's business practices and the
13
      alleged harm--that is, evidence that the defendant's conduct caused or was likely to cause
14
      substantial injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
15
      created a risk of harm. Furthermore, the "act or practice" aspect of the statutory definition of
16
      unfair competition covers any single act of misconduct, as well as ongoing misconduct.
17
                                                  UNFAIR
18
             66.     California Business & Professions Code § 17200 prohibits any “unfair ... business
19
      act or practice.” Defendant’s acts, omissions, misrepresentations, and practices as alleged herein
20
      also constitute “unfair” business acts and practices within the meaning of the UCL in that its
21
      conduct is substantially injurious to consumers, offends public policy, and is immoral, unethical,
22
      oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged benefits
23
      attributable to such conduct. There were reasonably available alternatives to further Defendant’s
24
      legitimate business interests, other than the conduct described herein. Plaintiff reserves the right
25
      to allege further conduct which constitutes other unfair business acts or practices. Such conduct
26

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 12 of 17 Page ID #:12




 1    is ongoing and continues to this date.

 2             67.   In order to satisfy the “unfair” prong of the UCL, a consumer must show that the

 3    injury: (1) is substantial; (2) is not outweighed by any countervailing benefits to consumers or

 4    competition; and, (3) is not one that consumers themselves could reasonably have avoided.

 5             68.   Here, Defendant’s conduct has caused and continues to cause substantial injury

 6    to Plaintiff and members of the Class. Plaintiff and members of the Class have suffered injury

 7    in fact due to Defendant’s decision to sell them misbranded skin care products (Class Products).

 8    Thus, Defendant’s conduct has caused substantial injury to Plaintiff and the members of the Sub-

 9    Class.

10             69.   Moreover, Defendant’s conduct as alleged herein solely benefits Defendant while

11    providing no benefit of any kind to any consumer. Such deception utilized by Defendant

12    convinced Plaintiff and members of the Class that the Class Products were “Oil Free” in order

13    to induce them to spend money on said Class Products. In fact, knowing that Class Products, by

14    their objective terms contained oil, oil based compounds, and oil products, and unfairly profited

15    from their sale, in that Defendant knew that the expected benefit that Plaintiff would receive

16    from this feature is nonexistent. Thus, the injury suffered by Plaintiff and the members of the

17    Sub-Class is not outweighed by any countervailing benefits to consumers.

18             70.   Finally, the injury suffered by Plaintiff and members of the Class and Sub-Class

19    is not an injury that these consumers could reasonably have avoided. After Defendant, falsely

20    represented that Class Products were “Oil Free”, the Plaintiff, Class members, and Sub-Class

21    Members suffered injury in fact due to Defendant’s sale of Class Products to them. Defendant

22    failed to take reasonable steps to inform Plaintiff and class members that the Class Products

23    contained oil, including intentionally misbranding the Products by labeling them as being “Oil

24    Free.” As such, Defendant took advantage of Defendant’s position of perceived power in order

25    to deceive Plaintiff and the Class members to purchase skin care products containing oil.

26    Therefore, the injury suffered by Plaintiff and members of the Class is not an injury which these

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 13 of 17 Page ID #:13




 1    consumers could reasonably have avoided.

 2              71.   Thus, Defendant’s conduct has violated the “unfair” prong of California Business

 3    & Professions Code § 17200.

 4                                            FRAUDULENT

 5              72.   California Business & Professions Code § 17200 prohibits any “fraudulent ...

 6    business act or practice.” In order to prevail under the “fraudulent” prong of the UCL, a

 7    consumer must allege that the fraudulent business practice was likely to deceive members of the

 8    public.

 9              73.   The test for “fraud” as contemplated by California Business and Professions Code

10    § 17200 is whether the public is likely to be deceived. Unlike common law fraud, a § 17200

11    violation can be established even if no one was actually deceived, relied upon the fraudulent

12    practice, or sustained any damage.

13              74.   Here, not only were Plaintiff and the Class members likely to be deceived, but

14    these consumers were actually deceived by Defendant. Such deception is evidenced by the fact

15    that Plaintiff agreed to purchase Class Products under the basic assumption that they were “Oil

16    Free” even though the Products contained oil, oil based products, and oil compounds. Plaintiff’s

17    reliance upon Defendant’s deceptive statements is reasonable due to the unequal bargaining

18    powers of Defendant and Plaintiff. For the same reason, it is likely that Defendant’s fraudulent

19    business practice would deceive other members of the public.

20              75.   As explained above, Defendant deceived Plaintiff and other Class Members by

21    representing the Class Products as being “Oil Free” when the Products contained oil and oil

22    based products and compounds.

23              76.   Thus, Defendant’s conduct has violated the “fraudulent” prong of California

24    Business & Professions Code § 17200.

25                                             UNLAWFUL

26              77.   California Business and Professions Code Section 17200, et seq. prohibits “any

27

28                                            CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 14 of 17 Page ID #:14




 1    unlawful…business act or practice.”

 2             78.    As explained above, Defendant deceived Plaintiff and other Class Members by

 3    representing the Class Products as being “Oil Free”, when the Products contained oil, oil based

 4    products, and oil compounds.

 5             79.    Defendant used false advertising, marketing, and misrepresentations to induce

 6    Plaintiff and Class Members to purchase the Class Products, in violation of California Business

 7    and Professions Code Section 17500, et seq. Had Defendant not falsely advertised, marketed or

 8    misrepresented the Class Products, Plaintiff and Class Members would not have purchased the

 9    Class Products. Defendant’s conduct therefore caused and continues to cause economic harm to

10    Plaintiff and Class Members.

11             80.    These representations by Defendant are therefore an “unlawful” business practice

12    or act under Business and Professions Code Section 17200 et seq.

13             81.    Defendant has thus engaged in unlawful, unfair, and fraudulent business acts

14    entitling Plaintiff and Class Members to judgment and equitable relief against Defendant, as set

15    forth in the Prayer for Relief.     Additionally, pursuant to Business and Professions Code

16    section 17203, Plaintiff and Class Members seek an order requiring Defendant to immediately

17    cease such acts of unlawful, unfair, and fraudulent business practices and requiring Defendant

18    to correct its actions.
                                       THRID CAUSE OF ACTION
19                                      COMMON LAW FRAUD
20             82.    Plaintiff incorporates all of the allegations and statements made in paragraphs 1
21    through 81 above as if fully reiterated herein.
22             83.    Through its false statements on the Products’ packaging that the Products
23    contained no oil, Defendant made false statements of material fact.
24             84.    At the time Defendant made its statements that the Products contained no oil to
25    Plaintiff, it knew, or reasonably should have known, that the statements described above were
26    false.
27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 15 of 17 Page ID #:15




 1             85.   At the time Defendant made the statement to Plaintiff, it intended to induce

 2    Plaintiff to purchase the Products.

 3             86.   Plaintiff relied upon the truth of the statements described above and purchased

 4    the Products, only to find that the Products contained oils, oil based product, and oil

 5    compounds.

 6             87.   As a result of their reasonable reliance upon Defendant’s false statements of

 7    material fact as set forth above, Plaintiff and other members of the Class and Sub-Class have

 8    suffered concrete and particularized injuries, harm and damages which include, but are not

 9    limited to, the loss of money spent on products they did not want to buy, and stress,

10    aggravation, frustration, inconvenience, emotional distress, mental anguish, and similar

11    categories of damages.
                                      FOURTH CAUSE OF ACTION
12                                      UNJUST ENRICHMENT
13             88.    Plaintiff incorporates all of the allegations and statements made in paragraphs 1
14    through 87 above as if fully reiterated herein.
15             89.   Plaintiff conferred monetary benefits to Defendant by purchasing the Products.
16             90.   Defendant has been unjustly enriched by retaining the revenues derived from
17    Plaintiff’s purchase of the Products based on the false statement that the Products were “Oil
18    Free.”
19             91.   Defendant’s retention of the revenue it received from Plaintiff, the Class, and
20    the Sub-Class is unjust and inequitable because Defendant’s false statements caused injuries to
21    Plaintiff, the Class, and the Sub-Class, because they would not have purchased the Products if
22    they knew the Products contained oil.
23             92.   Defendant’s unjust retention of the benefits conferred on it by Plaintiff, the
24    Class, and the Sub-Class entitles the Plaintiff, the Class, and the Sub-Class to restitution of the
25    money they paid to Defendant for the Products.
26

27

28                                             CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 16 of 17 Page ID #:16




 1                                           MISCELLANEOUS

 2           93.     Plaintiff and Class Members allege that they have fully complied with all

 3    contractual and other legal obligations and fully complied with all conditions precedent to

 4    bringing this action or all such obligations or conditions are excused.

 5                                     REQUEST FOR JURY TRIAL

 6           94.     Plaintiff requests a trial by jury as to all claims so triable.

 7                                         PRAYER FOR RELIEF

 8           95.     Plaintiff, on behalf of herself and the Class, requests the following relief:

 9                   (a)     An order certifying the Class and appointing Plaintiff as Representative of

10                           the Class;

11                   (a)     An order certifying the undersigned counsel as Class Counsel;

12                   (b)     An order requiring Defendant, at its own cost, to notify all Class Members

13                           of the unlawful and deceptive conduct herein;

14                   (c)     An order requiring Defendant to engage in corrective advertising

15                           regarding the conduct discussed above;

16                   (d)     Actual damages suffered by Plaintiff and Class Members as applicable or

17                           full restitution of all funds acquired from Plaintiff and Class Members

18                           from the sale of misbranded Class Products during the relevant class

19                           period;

20                   (e)     Punitive damages, as allowable, in an amount determined by the Court or

21                           jury;

22                   (f)     Any and all statutory enhanced damages;

23                   (g)     All reasonable and necessary attorneys’ fees and costs provided by statute,

24                           common law or the Court’s inherent power;

25                   (h)     Pre- and post-judgment interest; and

26                   (i)     All other relief, general or special, legal and equitable, to which Plaintiff

27

28                                              CLASS ACTION COMPLAINT
     Case 2:20-cv-03575-TJH-JEM Document 1 Filed 04/17/20 Page 17 of 17 Page ID #:17




 1                        and Class Members may be justly entitled as deemed by the Court.

 2
      Dated: April 17, 2020             Respectfully submitted,
 3

 4                                        LAW OFFICES OF TODD M. FRIEDMAN , PC

 5
                                            By: /s Todd. M. Friedman
 6                                               TODD M. FRIEDMAN, ESQ.
 7                                               Attorney for Plaintiff Narguess Noohi

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        CLASS ACTION COMPLAINT
